By the Court.
In 1864, Henry First, then a resident of Knox county, Ohio, absconded, deserting his wife and four children, and nothing was ever heard of him in that community until he reappeared in 1880. In 1873, land in said county belonging to him, in common with others, was partitioned at suit of co-tenants, and his share of the proceeds came to the custody of Brent, the clerk of the common pleas. In 1879, with his wife’s assent, the probate court appointed Bennett administrator of W. H. First, supposing that to be the true name of the absentee, and he collected from Brent $174.21, the said proceeds of said partition. In October, 1880, First demanded said sum from Brent, and on his refusal to pay, brought suit.
Held: 1. In the absence of a showing to the contrary, *437the presumption from the facts stated, is that the money was paid to the wife, who was entitled to a year’s support, on the supposition that her husband was dead.
2. As she was entitled to support out of his property during his life, First’s conduct estops him from claiming that the payment to her was unauthorized.

Judgment reversed.